Title: From Thomas Jefferson to Thomas Mann Randolph, 10 October 1806
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington Oct. 10. 06.
                        
                        I inclose a letter for Colo. C. L. Lewis of Buckisland, which, from it’s contents, will justify my
                            asking you to send it by express & without delay. it is left open for your perusal, and you will be so good as to stick
                            a wafer in it. immediately on recieving mr Speer’s directions, I remitted 50. D. to mr Moore of Baltimore for him. I
                            percieve that to make up the 43½ D. you must have put in 12. D. of your own, which I will direct mr Bacon to replace from
                            a remittance I shall make him on monday, because the whole transaction was on my behalf, & the loss as likely in
                            Wormeley’s as any other hands; but in whatever hands, it should be mine. I think John had better not set out on his
                            journey till perfectly strong. this place has lately become very sickly.    from England our last account is that mr Fox’s
                            illness had produced a conference between our ministers & Ld. Grenville, with whom it would be unfortunate to have to
                            negotiate, because of his connection with the former treaty. the Spanish force, of about 1000. men, chiefly mounted
                            militia, have retired to Bayou Pierre, which I consider as a peaceable indication. Spain has named a negociator at Paris,
                            & we presume our next information will give the complection the negociation is to take. present my tender affections to
                            my dear Martha, who I hope has had no return of her stomachic affection and also to the young ones, & accept
                            yourself affectionate salutations
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. with your boxes of books I left a small one addressed to mr Duval. it contains some books of
                                accounts of mr Wythe, which I wish returned. in it is also his profile. I pray you to have it sent down.
                        
                    